Citation Nr: 0808557	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  02-10 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
November 1975.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an application to reopen a claim 
for service connection for a psychiatric disorder.

The veteran testified at a video conference hearing before a 
Member of the Board in March 2004. He also appeared at a 
prior personal hearing at the RO. Transcripts of both 
hearings are on file.

The Board denied the veteran's application to reopen the 
previously denied claim in a July 2004 decision, which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  The Board's July 2004 decision was 
vacated pursuant to an Order, following a Joint Motion for 
Remand and to Stay Further Proceedings dated in September 
2005.

The case was returned to the Board and in a February 2006 
decision, the Board found that new and material evidence had 
been submitted such that the claim was reopened.  The case 
was remanded by the Board for de novo review by the RO at 
that time.  In September 2007, the case was again remanded by 
the Board for additional development.  


FINDINGS OF FACT

1.	The veteran's currently diagnosed psychiatric disabilities 
are an adjustment disorder, with depressed mood, and a 
personality disorder.  

2.	An adjustment disorder, with depressed mood, was not 
evident during service or until many years thereafter and is 
not shown to have been caused by any in-service event.  A 
personality disorder was first shown post service and is not 
a disability for VA purposes.


CONCLUSION OF LAW

An adjustment disorder, with depressed mood, or a personality 
disorder were neither incurred in nor aggravated by service 
and a personality disorder is not a disability for VA 
purposes.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in March 2006, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  This notification was provided to the veteran in March 
2006.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for an acquired 
psychiatric disorder that he believes had its onset as the 
result of service.  The Board has reviewed the entire 
evidence of record.  This includes the service treatment 
records, VA medical records, private treatment records, and 
records utilized by the Social Security Administration as 
well as statements made by and on behalf of the veteran and 
the veteran's testimony at two hearings on appeal, including 
before the undersigned in March 2004.  After careful review 
of the evidence the Board can find no basis to determine that 
any currently diagnosed acquired psychiatric disorder is 
related in any way to the veteran's period of active duty.  
In this regard, it is noted that the service treatment 
records show no complaint or manifestation of a psychiatric 
disorder.  On psychiatric examination by VA in June 1976, the 
diagnosis was inadequate personality.  VA treatment records 
in 1983, including a short hospital stay at a VA facility in 
August 1983, show diagnoses of schizophrenia and an anxiety 
reaction.  In a statement dated in May 2001, the veteran's 
sister related that she could see that the veteran had an 
anxiety problem during the time he lived with her from 1974 
to 1985.  More recent records dated from 2000 to 2002, 
including those utilized by the Social Security 
Administration for a disability determination with that 
agency show a diagnosis of adjustment disorder, with 
depressed mood and a personality disorder.  

An examination was conducted by VA in March 2007.  At that 
time, the examiner reviewed the veteran's medical history in 
detail.  He was requested to render an opinion regarding 
whether the veteran currently manifested an acquired 
psychiatric disorder and, if so, whether it had its onset 
during service or was connected to any in-service event.  The 
examiner rendered diagnoses of adjustment disorder, with 
depressed mood, and a personality disorder.  He went on to 
state that he was unable to offer an opinion regarding the 
personality disorder and any relationship with service then 
stated that the adjustment disorder was more clearly linked 
to events that occurred subsequent to the veteran's discharge 
from service.  Therefore, it was much more likely than not 
that the adjustment disorder was not a consequence of, or 
contemporaneous with military service.  It did not appear 
that the adjustment disorder was attributable to any military 
service related event.  

The veteran's personality disorder is not a disease within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).  Moreover, it was first 
diagnosed after service.  As such, service connection is not 
warranted for this disorder.  Beno v. Principi, 3 Vet. 
App. 439 (1992).  While the veteran has testified that he 
believes that his adjustment disorder, with depression, is 
related to service, it is noted that he is a layman, and, as 
such, is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The medical evidence of records does not establish a 
relationship between the veteran's currently diagnosed 
acquired psychiatric disorder, an adjustment disorder, with 
depression, and service, despite the statements from the 
veteran's sister that the veteran exhibited signs of anxiety 
from 1974 to 1985.  The competent medical evidence on file 
fails to reveal any nexus opinion of the psychiatric disorder 
to service.  Under these circumstances, the Board does not 
find a basis to establish service connection and the claim 
must be denied.  


ORDER

Service connection for an acquired psychiatric disorder, now 
diagnosed as an adjustment disorder, with depression, is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


